This matter comes here on the petition of Bryan Phillips, attorney at law and a member of the State Bar of Oklahoma, hereinafter referred to as respondent, to review the findings and recommendation of the Board of Governors of the State Bar that the respondent be suspended from the practice of law for the period of three years.
After hearing, the Board of Governors of the State Bar, among other things, concluded:
"That respondent embezzled and appropriated to his own use the sum of $24.10 from the proceeds of a collection made for his client and is guilty of violating his oath of office as a member of the Bar; and is also guilty of willful violation of his duties as an attorney at law; all in violation of Causes Nos. Four and Eight for disbarment."
An examination of the entire record discloses that the findings of fact and the conclusions made by the Board of Governors are not against the clear weight of the evidence. In suck case the findings and conclusions of the Board of Governors will not be disturbed. In re Tillman, 157 Okla. 166,11 P.2d 511; In re Purdy, 166 Okla. 31, 25 P.2d 1096; In re Hills, 170 Okla. 427, 40 P.2d 1031; In re Murray,178 Okla. 86, 61 P.2d 1051.
It is therefore the order of this court that the respondent, Bryan Phillips, be and is hereby suspended from the practice of law in the state of Oklahoma for a period of three years.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, OSBORN, CORN, HURST, and DAVISON, JJ., concur. DANNER, J., absent.